    Case 3:18-cv-02346-VC Document 75 Filed 06/18/19 Page 1 of 3



MCGUIREWOODS LLP
Matthew C. Kane (SBN 171829)
mkane@mcguirewoods.com
Michael D. Mandel (SBN 216934)
mmandel@mcguirewoods.com
Lindsay L. Ryan (SBN 258130)
lryan@mcguirewoods.com
Ashley R. Li (SBN 317305)
ali@mcguirewoods.com
1800 Century Park East, 8th Fl.
Los Angeles, CA 90067-1501
Telephone: (310) 315-8200
Facsimile: (310) 315-8210

Sylvia J. Kim (SBN 258363)
Email: skim@mcguirewoods.com
Two Embarcadero Center, Suite 1300
San Francisco, CA 94111
Telephone: 415.844.9944
Facsimile: 415.844.9922

Attorneys for Defendant
BANK OF AMERICA, N.A.

                             UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
LAURA LOPEZ, SAMUEL WILLIS,                  Case No. 18-cv-02346-VC
individually and on behalf of all others
similarly situated,                          NOTICE OF WITHDRAWAL OF
                                             COUNSEL
               Plaintiffs,

       v.

BANK OF AMERICA, NATIONAL
ASSOCIATION and DOES 1 through 10,
inclusive,

               Defendants.




                                                                       18-cv-02346-VC
                             NOTICE OF WITHDRAWAL OF COUNSEL
    Case 3:18-cv-02346-VC Document 75 Filed 06/18/19 Page 2 of 3



TO THE CLERK OF THE ABOVE-ENTITLED COURT, HONORABLE VINCE

CHHABRIA, UNITED STATES DISTRICT JUDGE, AND TO PLAINTIFFS LAURA

LOPEZ AND SAMUEL WILLIS AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that, effective immediately, John A. Van Hook is withdrawn as
counsel of record for Defendant Bank of America, N.A. in this matter and should be removed from

the docket of this case. Counsel of record for Defendant otherwise remains the same.




DATED: June 18, 2019                     MCGUIREWOODS LLP



                                         By:   /s/ Ashley R. Li
                                               Matthew C. Kane
                                               Michael D. Mandel
                                               Sylvia J. Kim
                                               Lindsay L. Ryan
                                               Ashley R. Li

                                         Attorneys for Defendant
                                         Bank of America, N.A.




                                                2                                  18-cv-02346-VC
                            NOTICE OF WITHDRAWAL OF COUNSEL
    Case 3:18-cv-02346-VC Document 75 Filed 06/18/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I hereby certify that on June 18, 2019, I electronically transmitted the foregoing document

to the Clerk’s Office using the CM/ECF System for filing and service via transmittal of a Notice of

Electronic Filing.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on June 18, 2019, at Los Angeles, California.



                                          /s/ Ashley R. Li
                                          ASHLEY R. LI




                                                3                                   18-cv-02346-VC
                             NOTICE OF WITHDRAWAL OF COUNSEL
